DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 5, 8 and 9 objected to because of the following informalities:  
Claim 5, the claim limitations “at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the first plurality of transistors” should be “the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the first plurality of transistors”;
Claim 8, the claim limitations “wherein at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the second plurality of transistors” should be “wherein the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the second plurality of transistors”; and
Claim 9, line 7, the phase “each of the first to (n+1)-th light-emitting elements” should be “wherein each of the first to (n+1)-th .
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “wherein the plurality of liquid crystal elements are arranged to give a definition lower than the definition of the plurality of light-emitting elements” in claim 2 was not described in the original disclosure. For instance, the original disclosure in “[0085] The light-emitting elements are preferably arranged in the display region in such a way as to give extremely high definition. Higher definition is more preferable; specifically, the light-emitting elements are preferably arranged in the display region to give a definition higher than or equal to 300 ppi and lower than or equal to 10,000 ppi, preferably higher than or equal to 500 ppi and lower than or equal to 5,000 ppi, further preferably higher than or equal to 700 ppi and lower than or equal to 4,000 ppi, or still further preferably higher than or equal to 1,000 ppi and lower than or equal to 3,000 ppi”, so that the original disclosure only disclose the light-emitting elements has high definition and does not state the definition of the light-emitting elements is greater than the definition of the liquid crystal elements at all.
Also, dependent claims 3-8 are rejected by virtue of their dependency.

Claims 10 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation “a wiring having a light-blocking property, wherein two or more of the of the first to (n+1)-th transistors are electrically connected to the wiring” in claim 10 was not described in the original disclosure. The original disclosure only discloses the original disclosure only disclose a wiring having a light-blocking property, wherein two or more of the of the first to n-th transistors are electrically connected to the wiring, and the (n-1)-th transistor belong to the first liquid crystal element.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 10, the claim limitations, “a wiring having a light-blocking property, wherein two or more of the of the first to (n+1)-th transistors are electrically connected to the wiring” are considered to be indefinite. For instance, the (n+1)-th transistor of the first to (n+1)-th transistors is used for driving the first liquid crystal element, the rest of the transistors first to (n)-th transistors used for driving the first to n-th light-emitting elements, so that the same wiring can not electrically connected for both the first liquid crystal element and the light-emitting elements at the same time. Therefore, it is indefinite.
For the purpose of examination, the examiner will interpret the above limitation as - - “a wiring having a light-blocking property, wherein two or more of the of the first to n-th transistors are electrically connected to the wiring” - -. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 5, 9 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (provided in the parent case 16346660) in view of Lee US 2018/0026082.

    PNG
    media_image1.png
    370
    712
    media_image1.png
    Greyscale

Regarding claim 2, Ota discloses a display device, in at least figs.1-7, comprising: 
a plurality of light-emitting elements arranged in matrix (a matrix of at least 2X3, see figs.5 and 6); 
a plurality of liquid crystal elements (a matrix of at least 2X3, see figs.5 and 6) arranged in matrix and overlapping with the plurality of light-emitting elements (see figs.5 and 6); and 
a first circuit portion (it’s inherent to have a first circuit portion includes transistors for driving/switching on/off the plurality of light-emitting elements) overlapping with the plurality of light-emitting elements (see fig.6), 
wherein the first circuit portion comprises a first plurality of transistors (it’s inherent to have a first circuit portion includes transistors for driving/switching on/off the plurality of light-emitting elements), 
wherein each of the first plurality of transistors is electrically connected to each of the plurality of light-emitting elements (it’s inherent to have each of the first plurality of transistors is electrically connected to each of the plurality of light-emitting elements in order to drive/switch on/off the plurality of light-emitting elements), 
wherein each of the first plurality of transistors comprises a gate electrode, a source electrode, and a drain electrode (it’s inherent to have each of the first plurality of transistors comprises a gate electrode, a source electrode, and a drain electrode in order to form a transistor).
Ota does not explicitly disclose at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the first plurality of transistors.  
Lee discloses a display device, in at least figs.9 and 10, at least one of the gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the source electrode (S, para.67 and 68), and the drain electrode (D, para.67 and 68) has a light-transmitting property in each of the first plurality of transistors for the purpose of forming a transistor (para.69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the first plurality of transistors as taught by Lee in the display device of Ota for the purpose of forming a transistor.
Regarding claim 4, Ota discloses a wiring (gate line or data line), wherein two or more of the first plurality of transistors are electrically connected to the wiring (it’s inherent to have a wiring electrically connected to two or more of the first plurality of transistors to drive the transistors).
Ota dose not explicitly disclose the wiring having a light-blocking property.
Lee discloses the wiring having a light-blocking property (para.65, 67 and 68 discloses the wiring can be formed of metal) for the purpose of driving the transistor and blocking light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wiring having a light-blocking property as taught by Lee in the display device of Ota for the purpose of driving the first transistor and blocking light.
Regarding claim 5, Lee discloses the at least one of the gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the source electrode (S, para.67 and 68), and the drain electrode (D, para.67 and 68) has a light-transmitting property and includes a metal oxide (para.65, 67 and 68) in each of the first plurality of transistors for the purpose of forming a transistor (para.69). The reason for combining is the same as claim 2.
Regarding claim 9, Ota discloses a display device, in at least figs.1-7, comprising: 
first to n-th light-emitting elements (at least three light-emitting elements, see figs.5 and 6), wherein n is an integer of 2 or more; 
a first liquid crystal element (see fig.6); and 
first to (n+1)-th transistors (it’s inherent to have first to (n)-th transistors to driving the first to n-th light-emitting elements, para.40 discloses the first liquid crystal element using a TFT wiring so that the first liquid crystal element having at least one TFT, such as (n+1)-th transistors), 
wherein each of the first to n-th light-emitting elements comprises a pixel electrode (6) and a light-emitting layer (8) overlapping with the pixel electrode (see fig.6), 
wherein each of the first to (n+1)-th transistors comprises a gate electrode, a source electrode, and a drain electrode (it’s inherent to have of the first to (n+1)-th transistors comprises a gate electrode, a source electrode, and a drain electrode in order to form a transistor), and 
wherein the one of the source electrode and the drain electrode of the m-th transistor is electrically connected to the m-th light-emitting elements (it’s inherent to have the one of the source electrode and the drain electrode of the m-th transistor is electrically connected to the m-th light-emitting elements in order to drive/switch on/off the m-th light-emitting elements), wherein m is an integer higher than or equal to 1 and lower than or equal to n, 
wherein the first liquid crystal element comprises a first electrode (12), a second electrode (12), and a liquid crystal layer (14) between the first electrode and the second electrode (see fig.6), 
wherein the first electrode overlap with each of the plurality of light-emitting elements (see fig.6), 
wherein the first electrode is electrically connected to one of the source electrode and the drain electrode of the (n+1)-th transistor (it’s inherent to have the first electrode (pixel electrode) is electrically connected to one of the source electrode and the drain electrode of the (n+1)-th transistor). 
Ota does not explicitly disclose at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the first to (n+1)-th transistors. 
 Lee discloses a display device, in at least figs.9 and 10, at least one of the gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the source electrode (S, para.67 and 68), and the drain electrode (D, para.67 and 68) has a light-transmitting property in each of the transistors for the purpose of forming a transistor (para.69).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property  in each of the transistors as taught by Lee in order to have at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the first to (n+1)-th transistors in the display device of Ota for the purpose of forming a transistor.
Regarding claim 10, Ota discloses a wiring (gate line or data line), wherein two or more of the first to n-th transistors are electrically connected to the wiring (it’s inherent to have a wiring electrically connected to two or more of the first to n-th transistors to drive the transistors).
Ota dose not explicitly disclose the wiring having a light-blocking property.
Lee discloses the wiring having a light-blocking property (para.65, 67 and 68 discloses the wiring can be formed of metal) for the purpose of driving the transistor and blocking light. 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the wiring having a light-blocking property as taught by Lee in the display device of Ota for the purpose of driving the first transistor and blocking light.
Regarding claim 12, Lee discloses the at least one of the gate electrode (gate electrode G, para.65 discloses it made of a transparent conductive material), the source electrode (S, para.67 and 68), and the drain electrode (D, para.67 and 68) has a light-transmitting property and includes a metal oxide (para.65, 67 and 68) for the purpose of forming a transistor (para.69). The reason for combining is the same as claim 9.



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A (see Machine translate of Ota JP 2008083510A) in view of Lee US 2018/0026082 as applied to claim 2 above, and further in view of Ozaka JP 2014-164182A (see Machine translation of 17521283_2022-11-19_JP_2014164182_A_M.pdf).
Regarding claim 3, Ota in view of Lee does not explicitly disclose the plurality of light- emitting elements are arranged to give a definition higher than or equal to 300 ppi and lower than or equal to 10,000 ppi.
Ozaka discloses a display device, in at least figs.2 and 3, the plurality of light- emitting elements (420B, 420G and 420R) are arranged to give a definition higher than or equal to 300 ppi and lower than or equal to 10,000 ppi (bottom line 4 of page 33) for the purpose of having high definition light emitting elements (bottom line 4 of page 33).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of light- emitting elements are arranged to give a definition higher than or equal to 300 ppi and lower than or equal to 10,000 ppi as taught by Ozaka in the display device of Ota in view of Lee for the purpose of forming a transistor.

Claims 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A in view of in view of Lee US 2018/0026082 as applied to claim 12 above, and further in view of Yamazaki US 2016/0299387.
Regarding claims 6-8, Ota in view of Lee does not explicitly disclose a second circuit portion comprising a second plurality of transistors, wherein each of the second plurality of transistors is electrically connected to each of the plurality of liquid crystal elements, wherein each of the second plurality of transistors comprises a gate electrode, a source electrode, and a drain electrode, and wherein at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the second plurality of transistors, the first plurality of transistors and the second plurality of transistors are on the same plane, and the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the second plurality of transistors.
Yamazaki discloses a display device, in at least figs.2A and 2B, a second circuit portion comprising a second transistor (SW1), wherein the second transistor is electrically connected to the liquid crystal element (see fig.2A), wherein the second transistor comprises a gate electrode, a source electrode, and a drain electrode (see figs.2A and 2B, para.212), and wherein at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in the second transistor (para.230, 475,476 and 500), the first transistor (M) and the second transistor are on the same plane (see fig.2A and para.230) and the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide (para.230,475,476 and 500) in the second transistor for the purpose of having an transistor to control liquid crystal element (para.103) and fabricating two transistors at the same time (para.230) and forming a transistor (para.475 and 500).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a second circuit portion comprising a second transistor, wherein the second transistor is electrically connected to the liquid crystal element, wherein the second transistor comprises a gate electrode, a source electrode, and a drain electrode, and wherein at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in the second transistor, the first transistor and the second transistor are on the same plane and the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in the second transistor as taught by Yamazaki in the display device of Ota in view of Lee in order to have a second circuit portion comprising a second plurality of transistors, wherein each of the second plurality of transistors is electrically connected to each of the plurality of liquid crystal elements, wherein each of the second plurality of transistors comprises a gate electrode, a source electrode, and a drain electrode, and wherein at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property in each of the second plurality of transistors, the first plurality of transistors and the second plurality of transistors are on the same plane, and the at least one of the gate electrode, the source electrode, and the drain electrode has a light-transmitting property and includes a metal oxide in each of the second plurality of transistors for the purpose of having an transistor to control liquid crystal element and fabricating two transistors at the same time and forming a transistor.




Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ota JP 2008083510A in view of in view of Lee US 2018/0026082 as applied to claim 9 above, and further in view of Yamazaki US 2016/0299387.
Regarding claim 11, Ota in view of Lee does not explicitly disclose the first to (n+1)-th transistors are on the same plane.  
Yamazaki discloses a display device, in at least figs.2A and 2B, the first transistor (M) and the second transistor (SW1) are on the same plane for the purpose of fabricating two transistors at the same time (para.230).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the first transistor and the second transistor are on the same plane as taught by Yamazaki in the display device of Ota in view of Lee in order to have the first to (n+1)-th transistors are on the same plane for the purpose of fabricating transistors at the same time.










Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIA X PAN whose telephone number is (571)270-7574. The examiner can normally be reached M-F: 10:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Caley can be reached on (571)272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIA X PAN/Primary Examiner, Art Unit 2871